Exhibit NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - April 3, 2008 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 1Q- 08 2Q- 08 2Q- 08 3Q- 08 4Q- 08 A* A* E** E** E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. U.S. Gulf of Mexico (9) Semisubmersibles (6) A* E** E** E** E** Noble Clyde Boudreaux (b, c) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Shell 6/09/2007 6/08/2009 226-228 Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' US GOM Anadarko/Marathon 10/10/2007 1/23/2008 407-409 Shipyard Anadarko/Noble Energy 1/24/2008 5/03/2008 - Entered shipyardon 1/24/2008 for +/- 100 days to upgrade to NC-5SM mooring standard (inclusive of work to complete hurricane damage repairs).In consideration of the NC-5SM upgrade, the indicated contract dayrates will result in an effective dayrate during the period of 8/08/2007 through 5/03/2008 of $329k-$331k, reduced to 95% of the operating dayrate for the first 60 days in the shipyard ($313k-$314k) and 80% of the operating dayrate for any days in the shipyard from 60 days ($263k-$265k) up to 85 days.Anticipate 15 days at zero rate in 2Q 2008. 15 US GOM Anadarko 5/04/2008 3/08/2011 434-436 Noble Jim Thompson (b) Noble EVA 4000™ 1984/1999 6,000' US GOM Shell 3/01/2007 2/28/2009 424-426 US GOM Shell 3/01/2009 2/28/2011 504-506 Noble Max Smith Noble EVA 4000™ 1980/1999 7,000' US GOM Hess Corp/Newfield 3/20/2006 5/07/2008 304-306 Shipyard 5/08/2008 8/06/2008 - Anticipate to enter the shipyard in 2Q 2008 for +/- 90 days for regulatory inspections/contract preparation. 53 47 Bay of Campeche Pemex 8/07/2008 8/06/2011 483-485 Noble Paul Romano (b) Noble EVA 4000™ 1981/1998 6,000' US GOM Anadarko/BHP 11/05/2007 12/31/2008 434-436 US GOM Marathon 1/01/2009 12/31/2009 481-483 Noble Lorris Bouzigard (c) Pentagone 85 1975/2003 4,000' US GOM Mariner 1/26/2007 1/12/2008 172-173 US GOM Mariner 1/13/2008 2/20/2008 304-306 US GOM Mariner 2/21/2008 5/01/2008 172-173 US GOM LLOG 5/02/2008 5/01/2010 269-271 Submersibles (3) Noble Joe Alford Pace Marine 85G 1982/2006 70’-C US GOM Off Contract 10/01/2007 1/03/2008 - US GOM Seneca 1/04/2008 6/15/2008 49-51 3 Noble Lester Pettus Pace Marine 85G 1982/2007 70’-C US GOM Walter Oil & Gas 11/03/2007 3/20/2008 48-50 US GOM LLOG 3/21/2008 9/20/2008 54-56 Noble Fri Rodli Transworld 1979/1998 70’-C US GOM Cold Stacked 10/21/2007 12/31/2008 - Cold stacked. 91 3 88 92 92 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 1 of 5 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - April 3, 2008 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 1Q- 08 2Q- 08 2Q- 08 3Q- 08 4Q- 08 A* A* E** E** E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. International (53) (d) Mexico Jackups (10) (e) A* A* E** E** E** Noble Bill Jennings MLT Class 84-E.R.C. 1975/1997 390’-IC Bay of Campeche Pemex 6/19/2007 6/17/2008 185-187 Anticipate +/- 14 days of downtime in 3Q 2008 for rig modifications and regulatory inspection. 14 Noble Eddie Paul MLT Class 84-E.R.C. 1976/1995 390’-IC Bay of Campeche Pemex 6/05/2007 12/03/2009 177-179 Anticipate +/- 10 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 2 10 Noble Leonard Jones MLT Class 53-E.R.C. 1972/1998 390’-IC Bay of Campeche Pemex 6/24/2007 12/22/2009 185-187 Anticipate +/- 10 days of downtime in 3Q 2008 for rig modifications and regulatory inspection. 1 10 Noble Johnnie Hoffman Baker Marine BMC 300 1976/1993 300’-IC Bay of Campeche Pemex 10/31/2007 4/14/2010 170-172 Noble Gene Rosser Levingston Class 111-C 1977/1996 300’-IC Bay of Campeche Pemex 12/21/2007 6/20/2010 170-172 Anticipate +/- 10 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 10 Noble John Sandifer Levingston Class 111-C 1975/1995 300’-IC Bay of Campeche Pemex 9/24/2007 3/20/2010 170-172 Noble Lewis Dugger Levingston Class 111-C 1977/1997 300’-IC Bay of Campeche Pemex 6/20/2007 6/17/2008 170-172 Anticipate +/- 25 days of downtime in 2Q 2008/3Q 2008 for rig modifications and regulatory inspection. 10 15 Noble Sam Noble Levingston Class 111-C 1982 300’-IC Bay of Campeche Pemex 9/22/2007 3/21/2010 170-172 Anticipate +/- 10 days of downtime in 3Q 2008 for rig modification and regulatory inspection. 10 Noble Earl Frederickson MLT Class 82-SD-C 1979/1999 250’-IC Bay of Campeche Pemex 5/02/2007 7/12/2008 149-151 Anticipate +/- 14 days of downtime in 3Q 2008 for rig modificaitons and regulatory inspection.Received contract extension from PEMEX for 73 additional days. 1 14 Noble Tom Jobe MLT Class 82-SD-C 1982 250’-IC Bay of Campeche Pemex 8/08/2007 8/06/2008 149-151 Brazil Semisubmersibles (2) Noble Paul Wolff Noble EVA 4000™ 1981/1999/2006 9,200'-DP Brazil Petrobras 1/01/2006 11/03/2009 163-165 Eligible for a maximum 20% performance bonus. 4 Brazil Petrobras 11/04/2009 11/03/2014 427-429 Received Memorandum of Understanding.Eligible for a maximum 15% performance bonus.Petrobras has an option to convert this to a 6-year term at $416k/day plus a maximum 18% performance bonus; option must be exercised by 11/01/2009. Noble Therald Martin (c) Pentagone 85 1977/2004 4,000' Brazil Petrobras 4/11/2007 10/26/2008 113-115 Resume 22 month contract with Petrobras.Eligible for a maximum 15% performance bonus. 2 Brazil Petrobras 10/27/2008 11/26/2009 113-115 13-month priced option.Customer will pay lump sum reimbursement amount and demob if option is not exercised.Eligible for a maximum 15% performance bonus. Brazil Petrobras 11/27/2009 10/17/2010 113-115 13-month priced option.Customer will pay lump sum reimbursement amount and demob if option is not exercised.Eligible for a maximum 15% performance bonus. Brazil Petrobras 10/18/2010 10/17/2015 269-271 Received Memorandum of Understanding.Eligible for a maximum 10% performance bonus. Brazil Drillships (3) Noble Roger Eason (c) NAM Nedlloyd-C 1977/2005 7,200'-DP Brazil Downtime/Shipyard 11/29/2007 6/15/2008 - In shipyard for repairs related to the fire reported on November 29, 2007.Estimate for a return to service date is end of 2Q 2008. 91 3 73 Brazil Petrobras 6/16/2008 3/14/2010 136-138 Brazil Petrobras 3/15/2010 8/12/2010 89-91 Anticipate to enter the shipyard for +/- 150 days for rig modifications and regulatory inspection. Brazil Petrobras 8/13/2010 8/12/2016 346-348 Received Memorandum of Understanding.Eligible for a maximum of 15% performance bonus. Noble Leo Segerius (c) Gusto Engineering Pelican Class 1981/2002 5,600’-DP Brazil Petrobras 7/01/2006 6/13/2008 123-125 Eligible for a maximum 10% performance bonus. 1 Brazil Chevron 6/14/2008 2/28/2009 524-526 Exercised a +/- 45 day option. Brazil Shell 3/01/2009 4/30/2009 524-526 Received letter of intent. Brazil Petrobras 5/01/2009 3/10/2011 299-301 Received Memorandum of Understanding.Eligible for a maximum of 15% performance bonus. Brazil Petrobras 3/11/2011 8/08/2011 89-91 Anticipate to enter the shipyard for +/- 150 days for rig modifications and regulatory inspection. Brazil Petrobras 8/09/2011 9/29/2015 299-301 Received Memorandum of Understanding.Eligible for a maximum of 15% performance bonus. Noble Muravlenko Gusto Engineering Pelican Class 1982/1997 4,900’-DP Brazil Petrobras 3/18/2007 3/15/2009 119-121 Eligible for a maximum 15% performance bonus. 11 Brazil Petrobras 3/16/2009 9/13/2010 289-291 Received Memorandum of Understanding.Eligible for a maximum of 15% performance bonus. Brazil Petrobras 9/14/2010 2/11/2011 89-91 Anticipate to enter the shipyard for +/- 150 days for rig modifications and regulatory inspection. Brazil Petrobras 2/12/2011 8/14/2015 289-291 Received Memorandum of Understanding.Eligible for a maximum of 15% performance bonus. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 2 of 5 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - April 3, 2008 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 1Q- 08 2Q- 08 2Q- 08 3Q- 08 4Q- 08 A* A* E** E** E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. North Sea Semisubmersible (1) A* A* E** E** E** Noble Ton van Langeveld Offshore Co. SCP III Mark 2 1979/2000 1,500' United Kingdom Venture 6/29/2007 6/28/2008 247-248 United Kingdom Venture 6/29/2008 6/28/2009 359-361 North Sea Jackups (7) Noble Julie Robertson Baker Marine Europe Class 1981/2001 390'-IC (f) United Kingdom Venture 9/14/2007 9/14/2008 164-166 United Kingdom Venture 9/15/2008 9/15/2009 197-199 Noble Al White CFEM T-2005-C 1982/2005 360’-IC United Kingdom RWE 4/16/2007 1/18/2008 124-126 Netherlands Total 1/19/2008 5/01/2008 194-196 United Kingdom RWE 5/02/2008 8/31/2008 124-126 Netherlands Total 9/01/2008 8/31/2009 207-209 Received letter of intent. Noble Byron Welliver CFEM T-2005-C 1982 300’-IC Denmark Maersk 9/04/2007 9/03/2008 181-183 Maersk - Option 9/04/2008 9/03/2009 209-211 Anticipate +/- 5 days of downtime in 3Q 2008 for rig modifications and regulatory inspection. 5 Maersk - Option 9/04/2009 9/03/2010 219-221 Noble Lynda Bossler MSC/CJ-46 1982 250’-IC Netherlands Wintershall 1/01/2008 6/30/2008 219-221 Netherlands Cirrus Energy 7/01/2008 2/01/2009 219-221 Option for two additional wells after indicated contract expiration date at +/- 60 days each at $219k-$221k/day. Noble Piet van Ede MSC/CJ-46 1982 250’-IC Netherlands Gaz de France 1/01/2008 12/31/2008 204-206 Noble Ronald Hoope MSC/CJ-46 1982 250’-IC Netherlands Gaz de France 1/01/2008 6/30/2008 204-206 Netherlands Gaz de France 7/01/2008 12/31/2008 206-208 Noble George Sauvageau NAM Nedlloyd-C 1981 250’-IC Netherlands Chevron 8/12/2007 1/28/2008 234-236 Netherlands Wintershall 1/29/2008 12/31/2008 224-226 West Africa Semisubmersible (1) Noble Homer Ferrington F&G 9500 Enhanced Pacesetter 1985/2004 6,000' Nigeria ExxonMobil 11/29/2004 4/15/2008 128-130 3 Cote d'lvoire CNR International 4/16/2008 4/15/2009 433-435 Africa TBA 4/16/2009 4/15/2012 494-496 Received letter of intent. West Africa Jackups (7) Noble Percy Johns F&G L-780 MOD II 1981/1995 300’-IC Nigeria ExxonMobil 3/28/2007 3/27/2009 170-171 Anticipate +/- 4 days of downtime in 2Q 2008 for rig modifications and regulatory inspection. 4 Noble Roy Butler F&G L-780 MOD II 1982/1998 300’-IC (g) Cameroon Shipyard 12/24/2007 6/01/2008 - Anticipate +/- 153 days of downtime in 1Q 2008/2Q2008 for rig modifications and regulatory inspection. 91 3 59 Noble Tommy Craighead F&G L-780 MOD II 1982/2003 300’-IC Nigeria Addax 1/18/2007 1/17/2009 170-171 Anticipate +/- 1 day of downtime in 4Q 2008 for rig modifications and regulatory inspection. 1 Noble Carl Norberg MLT Class 82-C 1976/2003 250'-IC Equatorial Guinea Hess 8/01/2006 5/10/2008 73-75 Anticipate +/- 4 days of downtime in 3Q 2008 for rig modifications and regulatory inspection.Experienced 23 days of downtime during 1Q2008 for repairs. 23 4 Noble Ed Noble MLT Class 82-SD-C 1984/2003 250’-IC Nigeria ExxonMobil 9/03/2006 9/01/2008 160-161 Noble Lloyd Noble MLT Class 82-SD-C 1983/1990 250’-IC Nigeria Chevron 5/21/2006 8/12/2008 127-129 6 Noble Don Walker Baker Marine BMC 150-SD 1982/1992 150’-IC Nigeria Shell/Brittania-U 7/01/2007 4/24/2008 164-166 3 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 3 of 5 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - April 3, 2008 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 1Q- 08 2Q- 08 2Q- 08 3Q- 08 4Q- 08 A* A* E** E** E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. Arabian Gulf Jackups (15) A* E** E** E** E** Noble Roger Lewis F&G JU-2000E 2007 400'-IC UAE (Sharjah) Shell 9/01/2007 2/02/2008 40-42 4 Qatar Shell 2/03/2008 2/02/2010 104-106 Two-year contract with Shell. Noble George McLeod F&G L-780 MOD II 1981/1995 300’-IC Qatar RasGas 10/25/2007 5/16/2008 159-161 Received contract for a minimum of 140 days; maximum of 210 days.Accommodation and well testing program.Anticipate +/- 55 days of downtime in 2Q 2008 for rig modifications and regulatory inspection. 55 Noble Jimmy Puckett F&G L-780 MOD II 1982/2002 300'-IC Qatar RasGas - Options 11/29/2007 5/31/2009 59-61 Exercised seven option wells.Remaining options after 5/31/2009, but not yet exercised:One well @ $59k-$61k, nine wells @ $65k-$67k/day and nine wells @ $71k-$73k/day.Estimated time to complete each well is +/- 65 days. Noble Kenneth Delaney F&G L-780 MOD II 1983/1998 300'-IC Qatar QatarGas 3 & 4 7/10/2007 7/31/2008 98-100 Under contract to QatarGas 3 & 4 for remainder of 700-day contract. Qatar QatarGas 3 & 4 8/01/2008 4/08/2009 194-196 Contract extension for a minimum of 250 days, maximum of 310 days. Noble Gus Androes Levingston Class 111-C 1982/2004 300'-IC UAE (Abu Dhabi) Total ABK - Extension 10/01/2007 3/31/2008 81-83 UAE (Abu Dhabi) Total ABK - Extension 4/01/2008 9/30/2008 90-92 Extensions:Renewable every six months, dayrate increases/decreases capped at 10%.Extension agreement ends 12/31/2010. Noble Harvey Duhaney Levingston Class 111-C 1976/2001 300'-IC Qatar Total 1/05/2007 3/24/2008 84-86 Qatar Total 3/25/2008 3/24/2009 98-100 Anticipate +/- 7 days of downtime in 2Q 2008 for regulatory inspection. 7 Noble Mark Burns Levingston Class 111-C 1980/2005 300'-IC UAE (Dubai) Dubai Petroleum 10/12/2007 10/11/2009 # Rate withheld at request of operator.Anticipate +/- 62 days of downtime in 3Q 2008 for rig modifications and regulatory inspection. 62 Noble Roy Rhodes (h) MLT Class 116-C 1979 300’-IC (h) UAE (Sharjah) Shipyard 12/31/2007 2/06/2008 - Incurred 37 days of downtime in 1Q 2008 for rig modifications and regulatory inspection. 37 UAE (Dubai) Dubai Petroleum 2/07/2008 3/05/2008 # Rate withheld at request of operator. UAE (Dubai) Dubai Petroleum 3/06/2008 3/06/2009 # Rate withheld at request of operator. Noble Cees van Diemen Modec 300C-38 1981/2004 300'-IC Qatar RasGas 9/23/2004 11/26/2008 59-61 UAE (Sharjah) Shipyard 11/27/2008 12/31/2008 - Anticipate +/- 35 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 35 Noble David Tinsley Modec 300C-38 1981/2004 300'-IC Qatar RasGas 11/01/2007 11/30/2008 61-63 Noble Gene House Modec 300C-38 1981/1998 300'-IC Qatar Shell 2/08/2007 2/02/2008 102-104 Through Noble Roger Lewis contract commencement. Qatar Shell 2/03/2008 10/30/2008 160-162 270 day contract to commence upon Noble Roger Lewis contract commencement.Anticipate +/- 47 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 47 Noble Charles Copeland MLT Class 82-SD-C 1979/2001 280’-IC Qatar RasGas 5/01/2007 2/28/2008 82-89 Exercised four option wells (two wells @ $82k-$84k/day, two wells @ $87k-$89k/day).Estimated time to complete each well is 45-60 days. Qatar RasGas 3/01/2008 2/01/2009 87-89 Remaining option wells exercised from the Noble Mark Burns.Estimated time to complete each well is +/-100 days. Noble Chuck Syring MLT Class 82-C 1976/1996 250’-IC Qatar Maersk 11/12/2007 11/11/2009 159-161 Dhabi II Baker Marine BMC 150 1982/2006 150'-IC UAE (Abu Dhabi) ADOC 7/15/2006 7/14/2008 60-62 UAE (Abu Dhabi) ADOC 7/15/2008 7/14/2011 91-93 Received letter of intent for extension to current contract. Noble Dick Favor Baker Marine BMC 150 1982/2004 150’-IC Qatar QatarGas 3 & 4 1/01/2008 10/01/2008 162-163 Anticipate +/- 61 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 61 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 4 of 5 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - April 3, 2008 Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 1Q- 08 2Q- 08 2Q- 08 3Q- 08 4Q- 08 A* A* E** E** E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects.Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially.We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. India Jackups (2) (e) A* A* E** E** E** Noble Ed Holt Levingston Class 111-C 1981/2003 300’-IC India Jindal/ONGC 1/15/2007 7/29/2009 82-83 Rig bareboat chartered to Jindal which contracted with ONGC. Noble Charlie Yester MLT 116-C 1980 300’-IC India Jindal/ONGC 1/30/2007 1/29/2010 130-131 Rig bareboat chartered to Jindal which contracted with ONGC.Anticipate +/- 14 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 1 14 Far East Semisubmersibles (3) Noble Dave Beard F&G 9500 Enhanced Pacesetter 1986/2008 10,000'-DP Dalian, China - DSIC Shipyard 10/31/2008 - Five-year contract with Petrobras. Eligible for a maximum 15% bonus. In-transit Petrobras 11/01/2008 1/14/2009 208-210 Brazil Petrobras 1/15/2009 1/14/2014 219-221 Noble Danny Adkins - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 3/31/2009 - Four-year contract with Shell following upgrade of baredeck hull to 12,000' water depth capability. US GOM Shell 4/01/2009 3/31/2013 429-431 Noble Jim Day (Noble Bingo 9000Rig 4) - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 12/15/2009 - US GOM Marathon 12/16/2009 12/15/2011 514-516 Far East Jackups (2) Noble Hans Deul - Newbuild F&G JU-2000E 2008 400'-IC Dalian, China - DSIC Shipyard 7/31/2008 - In-transit Shell 8/01/2008 10/15/2008 34-36 North Sea Shell 10/16/2008 10/15/2010 104-106 Two-year contract with Shell. Noble Scott Marks - Newbuild F&G JU-2000E 2009 400'-IC Dalian, China - DSIC Shipyard 6/30/2009 - In-transit Venture 7/01/2009 8/31/2009 TBD North Sea Venture 9/01/2009 8/31/2011 209-211 Two-year contract with Venture. 375 9 364 273 270 2008 Total (includes: shipyard, stacked, and downtime days) 1291 (a) Unit will be upgraded to the NC-5SM mooring standard. (b) Unit has been upgraded to the NC-5SM mooring standard. (c) Rig utilizes the Aluminum Alloy Riser technology. (d) The amount shown in the “Dayrate” column reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless specified otherwise.In various international markets, the Company contracts with certain parties for the provision of certain local services and advice.Compensation paid to such parties by the Company typically is based on a percentage of the drilling contract’s daywork operating rate, and the Company accounts for such payments in its financial statements in the contract drilling services operating costs and expenses line item. (e) Listed rigs are modified bareboat charter; cost structure varies by region. (f) Leg extensions fabricated to enable the rig to operate in up to 390' of water in a non-harsh environment. (g) Rig is currently equipped to operate in 250' of water.Leg extensions fabricated to enable the rig to operate in up to 300' of water. (h) Rig is currently equipped to operate in 250' of water. A* Actual downtime incurred during the quarter indicated as of the report date;E** Estimated additional downtime days expected to occur as of the report date. # Rate withheld at request of operator. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 5 of 5
